DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 10/5/2021 have been fully considered and are persuasive.  The objection to claims 1-4 and 112(b) and 112(a) rejections have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: now that the Applicant has updated claims 1 and 4, as per instruction in the previous action, claims 1-4 are allowable.
Claims 1 and 4 were noted of having potentially allowable subject matter, and have now overcome the 112(a) and 112(b) rejections, as well as the claim objections, from the non-final rejection of 8/10/2021.  Updated searches have provided no additional references to the Examiner.
No one reference, previously presented in the non-final rejection of 8/10/2021, disclosed the scope of the Applicant’s invention nor would a combination of references have been obvious to one of ordinary skill in the art to fully address the claimed invention.  A list of the aforementioned references and their application follows below, additionally describing what is lacking.
Lewis et al. (US-9823082) discloses a dump truck with a reversing assistance device that utilizes the own vehicle position and designated position which indicates a stop position. 
Kurihara et al. (US-10240323) teaches a dump truck with sensors located at different elevations which measure distances to objects located a distance away, found within each sensor’s respective plane.  
Yukihiko et al. (JP-2015/081877) teaches a control section that receives distance information and a computing section that calculates the position of an object based on the vehicle’s current position and the distance to the detected object.
None of the aforementioned references teach a processor capable of determining the distance between a detected object and target destination, referred to as a determination distance.  In a similar manner, none of the references teach determining if an object is approachable by comparing the determination distance to a preset threshold.  It would not have been obvious to one of ordinary skill in the art to combine all of the elements to teach the determination distance or to further use the determination distance for additional manipulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        



/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         2/17/2022